Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kuo et al. (US Patent No. 7802997 B2 and Kuo hereinafter)
Regarding Claim 1, Kuo discloses (figs. 3-6) a wireless transmitting device, comprising: a base (3) comprising a main body and an extending portion integrally connected with the main body, wherein the main body has a cavity (311); a supporting member (33) engaged with the extending portion; a circuit module (4) partially accommodated in the cavity and propped against the supporting member (fig.5); and a casing (2) connecting with the extending portion or the supporting member and covering the extending portion, the circuit module and the supporting member (fig.5).  


    PNG
    media_image1.png
    638
    736
    media_image1.png
    Greyscale


Regarding Claim 2, Kuo discloses (figs. 3-6) the wireless transmitting device according to claim 1, wherein the casing has a protruding portion (211) inserted into the cavity and engaged with the main body, and the protruding portion is located on an opposite side of the extending portion of the base (fig.3).  

Regarding Claim 3, Kuo discloses (figs. 3-6) the wireless transmitting device according to claim 1, wherein the supporting member is provided with a rounded edge, a chamfer edge, or a beveled edge (fig.5).  

Regarding Claim 4, Kuo discloses (figs. 3-6) the wireless transmitting device according to claim 1, wherein the extending portion has two limiting structures paired with two connection portions of the supporting member respectively (see annotated fig. 3).  

Regarding Claim 5, Kuo discloses (figs. 3-6) the wireless transmitting device according to claim 4, wherein at least one of the two connection portions has a curved surface or an inclined surface (see annotated fig. 3).

Regarding Claim 6, Kuo discloses (figs. 3-6) the wireless transmitting device according to claim 1, wherein the base further comprises a protruding rib (31) corresponding to the circuit module and located in the cavity, and the protruding rib protrudes from an inner surface of the main body to be coupled with the circuit module (fig.5).  

Regarding Claim 10, Kuo discloses (figs. 3-6) the wireless transmitting device according to claim 1, wherein the supporting member comprises a positioning rib protruding inwards and defining an opening, and the circuit module is arranged corresponding to the positioning rib.  

Regarding Claim 11, Kuo discloses (figs. 3-6) a wireless input system, comprising: a wireless device, wherein the wireless device is one of a wireless input device (USB connector), a wireless audio device and a wireless router device; and a wireless transmitting device according to claim 1, wherein the wireless transmitting device is paired with the wireless device (col 2, lines 40-47).  

Regarding Claim 12, Kuo discloses (figs. 3-6) an assembly method of a wireless transmitting device, comprising: providing a base (3) comprising a main body and an extending portion integrally connected with the main body, wherein the main body has a cavity (311), and the extending portion has a limiting structure (see annotated fig. 3 below); inserting a circuit module (4) partially into the cavity; connecting a supporting member (33) with the extending portion of the base, wherein a connection portion (see annotated fig. 3 below) of the supporting member is engaged with the limiting structure; and connecting a casing (2) with the extending portion or the supporting member to cover the extending portion, the circuit module and the supporting member (fig.5).  


    PNG
    media_image1.png
    638
    736
    media_image1.png
    Greyscale



Regarding Claim 13, Kuo discloses (figs. 3-6) the assembly method according to claim 12, wherein the casing has a protruding portion (211) inserted into the cavity and propped against an inner surface of the main body (fig.5).  

Regarding Claim 14, Kuo discloses (figs. 3-6) the assembly method according to claim 12, wherein the base further comprises a protruding rib (31) located in the cavity and extending from an inner surface of the main body toward the cavity, and the circuit module is inserted into the cavity corresponding to the protruding rib, so that the circuit module is partially accommodated in the cavity (fig.5).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al 

Regarding Claim 7, Kuo discloses (figs. 3-6) the wireless transmitting device according to claim 1, wherein a ratio of a thickness (U, see annotated fig below) of the supporting member to a thickness (T) of the wireless transmitting device except the ratio ranges from 40% to 60% at a position corresponding to an interface connector of the wireless transmitting device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to improve structure for a USB blue-tooth wireless connector, since it has been held that discovering an optimum value of a result effective variable involves only routine Skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 

    PNG
    media_image2.png
    326
    629
    media_image2.png
    Greyscale



Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al in view of Yamanaka et al (US Patent No. 10811805 B2 and Yamanaka hereinafter)
Regarding Claim 8, Kuo discloses (figs. 3-6) the wireless transmitting device according to claim 1. Kuo does not explicitly disclose wherein the extending portion has at least one first positioning structure arranged on a top of the extending portion, and the casing has at least one first fastener engaged with the first positioning structure. However, Yamanaka teaches (figs. 1-3) wherein the extending portion has at least one first positioning structure (33b) arranged on a top of the extending portion, and the casing (4) has at least one first fastener engaged with the first positioning structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine at least one first positioning structure of Yamanaka to device of Kuo in order to provide a mechanism engageable for holding the casing with the base.

Regarding Claim 9, Kuo discloses (figs. 3-6) the wireless transmitting device according to claim 1. Kuo does not explicitly disclose wherein the supporting member has at least one second positioning structure arranged on a bottom of the supporting member, and the casing or the base has at least one second fastener engaged with the second positioning structure. However, Yamanaka teaches (figs. 1-3) wherein the supporting member has at least one second positioning structure (39g) arranged on a bottom of the supporting member (39), and the casing or the base (6) has at least one second fastener (64) engaged with the second positioning structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine at least one second positioning structure of Yamanaka to device of Kuo in order to provide a mechanism engageable for holding the casing with the base.

Regarding Claim 15, Kuo discloses (figs. 3-6) the assembly method according to claim 12. Kuo does not explicitly disclose wherein the extending portion has at least one first positioning structure arranged on a top of the extending portion, and the casing has at least one first fastener engaged with the first positioning structure. However, Yamanaka teaches (figs. 1-3) wherein the extending portion has at least one first positioning structure (33b) arranged on a top of the extending portion, and the casing (4) has at least one first fastener engaged with the first positioning structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine at least one first positioning structure of Yamanaka to the assembly method of Kuo in order to provide a mechanism engageable for holding the casing with the base.

Regarding Claim 16, Kuo discloses (figs. 3-6) the assembly method according to claim 12. Kuo does not explicitly disclose wherein the supporting member has at least one second positioning structure arranged on a bottom of the supporting member, and the casing or the base has at least one second fastener engaged with the second positioning structure. However, Yamanaka teaches (figs. 1-3) wherein the supporting member has at least one second positioning structure (39g) arranged on a bottom of the supporting member (39), and the casing or the base (6) has at least one second fastener (64) engaged with the second positioning structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine at least one second positioning structure of Yamanaka to the assembly method of Kuo in order to provide a mechanism engageable for holding the casing with the base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841